                Case 13-11952-KJC   Doc 1825-2   Filed 02/15/19   Page 1 of 3



                                       EXHIBIT I

                               Declaration of Sven Johnson




01:24118343.1
                          Case 13-11952-KJC             Doc 1825-2        Filed 02/15/19        Page 2 of 3



                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

         ------------------------------------------------------x
         In re                                                 :      Chapter 11
                                                               :
                                        1
         Rural/Metro Corporation,                              :      Case No. 13-11952 (KJC)
                                                               :
                           Reorganized Debtor.                 :
                                                               :
         ------------------------------------------------------x

                   DECLARATION OF SVEN JOHNSON IN SUPPORT OF REORGANIZED
                  DEBTOR’S SIXTEENTH OMNIBUS (NON-SUBSTANTIVE) OBJECTION TO
                      CLAIMS PURSUANT TO § 502(b) OF THE BANKRUPTCY CODE,
                     BANKRUPTCY RULES 3003 AND 3007, AND LOCAL RULE 3007-1

                  I, Sven Johnson, pursuant to 28 U.S.C. § 1746, declare:

                    1.       I am the Chief Operating Officer of American Medical Response, the parent

         company of the above-captioned reorganized debtor (the “Debtor” or the “Reorganized Debtor”).

         In this capacity, I am one of the persons responsible for overseeing the claims reconciliation and

         objection process in the Chapter 11 Cases.2 I have read the Reorganized Debtor’s Sixteenth

         Omnibus (Non-Substantive) Objection to Claims Pursuant to § 502(b) of the Bankruptcy Code,

         Bankruptcy Rules 3003 and 3007, and Local Rule 3007-1 (the “Objection”), and am directly, or

         by and through my personnel or agents, familiar with the information contained therein, the

         proposed form of order (the “Proposed Order”), and the exhibit attached thereto.

                    2.       Considerable resources and time have been expended in reviewing and

         reconciling the proofs of claim filed or pending against the Debtors in the Chapter 11 Cases. The

         Claims were carefully reviewed and analyzed in good faith utilizing due diligence by the

         appropriate personnel, including the Debtors’ Court-appointed claims and noticing agent,
         1
                The last four digits of the Reorganized Debtor’s federal tax identification number are 6929. The Reorganized
                Debtor’s headquarters are located at 8465 N. Pima Road, Scottsdale, AZ 85258.
         2
                Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Objection
                (as defined below).
01:24118343.1
                     Case 13-11952-KJC          Doc 1825-2     Filed 02/15/19     Page 3 of 3



         Donlin, Recano & Company, Inc. These efforts resulted in the identification of the Amended

         Claims and Equity Interest Claim, as defined in the Objection and identified in Exhibits A and B

         to the Proposed Order, respectively.

                3.      The information contained in Exhibits A and B to the Proposed Order is true and

         correct to the best of my knowledge.

                4.      The Reorganized Debtor has reviewed the Debtors’ books and records and has

         determined that the Disputed Claims identified on Exhibit A to the Proposed Order have been

         amended and superseded by subsequently-filed proofs of claim. Therefore, the Reorganized

         Debtor seeks to disallow and expunge in their entirety each of the Disputed Claims under the

         heading “Amended Claims” on Exhibit A to the Proposed Order and have the Claims under the

         heading “Remaining Claims” remain on the claims register.

                5.      Based upon a review of the Equity Interest Claim, the Reorganized Debtor has

         determined that the Equity Interest Claim solely asserts ownership of equity interests, and not a

         claim against the Debtors. Accordingly, the Reorganized Debtor seeks to disallow and expunge

         the Equity Interest Claim on Exhibit B to the Proposed Order.

                I declare under penalty of perjury that the foregoing information is true and correct to the

         best of my knowledge, information and belief.

         Executed on February 15, 2019


                                                      /s/ Sven Johnson
                                                      Sven Johnson




01:24118343.1

                                                         2
